Citation Nr: 1216264	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-33 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Spouse and L.W.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The RO denied the claim.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In January 2012, the Veteran testified via videoconference before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam). The transcript reflects that the Veterans Law Judge asked the Veteran about his contentions and informed him that evidence relating the claimed disability to his active duty service was necessary to substantiate his claim.


FINDINGS OF FACT

1. No VA examination is warranted in regard to the Veteran's claim for service connection.

2. The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.

3. The Veteran's back disability was not incurred as a result of any incident of active duty service.
CONCLUSION OF LAW

The criteria for the establishment of service connection for a back disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The Veteran was notified in a January 2005 letter of the evidence necessary to substantiate a claim for service connection. Pelegrini v. Principi, 18 Vet.App. 112 (2004). A March 2006 letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). The date of the appealed rating decision is considered April 3, 2006, the date of the letter that first notified the Veteran of the decision. However, the rating action reflects an adjudication date of March 16, 2006. As the Dingess letter was dated March 20, 2006, it was provided to the Veteran after the initial adjudication of his claim and thus represents a "timing error." See Pelegrini v. Principi, 18 Vet.App. 112 (2004). However, the claim was re-adjudicated in a September 2008 statement of the case and an October 2011 supplemental statement of the case and those subsequent readjudications effectively "cured" the timing error. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains the Veteran's service treatment records and VA treatment records as well as the private treatment records identified by the Veteran as pertinent to his claim. Although the Veteran testified at the hearing that he has "had chiropractors all his life," additional testimony reflects that his private back treatment was provided by a physician whose treatment notes are of record. Further, he has not identified any chiropractic practitioners. While VA is obligated to assist a claimant in the development of a claim, a claimant cannot passively wait for assistance in those circumstances where he may have information that is essential in obtaining the putative evidence." Wamhoff v. Brown, 8 Vet.App. 517 (1996); See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) (the duty to assist is a two-way street). As the Veteran has not indicated that he has any additional evidence or identified any additional sources of evidence, the duty to assist has been met despite the lack of VA examination. 

Under the law, VA must provide a medical examination or obtain a medical opinion when such action is necessary to make a decision on the claim. "Necessary" refers to situations in which the evidence of record, including consideration all information and lay or medical evidence including statements of the claimant, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2). 

Here, the evidence does not show that the Veteran experienced an in-service event causing the disability for which service connection is sought. Specifically, the Veteran alleges that he injured his back in service, but service records reflect no complaint or diagnosis of back injury. Further, private medical records show that he did not experience back injury until a July 1980 work injury. No examination is warranted. See Bardwell v. Shinseki, 24 Vet.App. 36 (2010); see also Pond v. West, 12 Vet.App. 341 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995) ((observing that to establish service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury)). 

The Board further finds that the Veteran is not prejudiced by the lack of a VA examination in regard to his current claim because his back was examined by a VA examiner in April 1969. The results of that examination are discussed below. As the report reflects that the examiner and interviewed and examined the Veteran prior to rendering an opinion, the Board finds it adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). Additional examination is not "necessary" within the meaning of 38 U.S.C.A. § 5103A(d)(2).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The Veteran contends that he has a back disability as the result of his in-service experiences. Specifically, he contends that his back was injured during service when he was run over by a truck and that he experienced back disability symptoms since service. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and that it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The Veteran has a current back disability and the evidence reflects that he was injured by a truck in service, but the preponderance of the evidence indicates that his back was not injured during service.

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate the following: (1) that a condition was "noted" during service; (2) that there is evidence of post-service continuity of the same symptomatology; and (3) that there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

Disability which is proximately due to or the result of a service-connected disease or injury also may be service connected. 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, that secondary condition will be considered a part of the original condition. Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability also is compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).

The Veteran contends that he experiences a back disability as the result of an in-service incident which required several weeks of in-service treatment at multiple surgical hospitals. See January 2012 hearing transcript. Specifically, he testified at the hearing that a truck ran over the left side of his body up to "right behind [his] head." He stated at the hearing and in an October 2008 letter that the driver of the truck had to stop the vehicle and turn it to the left in order to free him from underneath without running over his skull. In a January 2006 letter he reported that a two (2) and one quarter ton truck drove over him, injuring his body from the left leg to lower back. In a March 2005 letter he reported that the truck drove over his left leg up to his middle back before the driver reversed the vehicle, driving back over him, in order to free him from underneath. L.W., a witness at the hearing, testified that he was a medic during the Veteran's active duty service and recalled that he was run over by a two (2) and a half ton truck.

The Veteran's service treatment records are silent for any complaints of, or treatment for, a back injury. His service records do reflect that he was "run over by a 3/4 ton truck" in March 1968. However, the records specify that the truck passed over his left leg and shoulder - there is no mention of injury to any other portion of his body. The treatment notes describe a contusion measuring two (2) inches by 2 inches over the left anterior shoulder injury and state that he was able to move all of his extremities well, without any limitation of motion. He was prescribed pain medication, advised to limit left shoulder motion, and was placed on restricted duty for one (1) day. He returned for a checkup the next day and was noted to be "feeling much better" - he was returned to duty.

Service records continue to show no complaint of any back problems for the following six (6) months that the Veteran remained on active duty. A September 1968 service treatment note states that he was evacuated from Vietnam due to a "boutonniere deformity" of the right little finger and because his tour of duty was almost over. The note further states that his service medical history was unremarkable other than a May 1968 herniorraphy secondary to an abdominal wall abscess first experienced at age six or seven. The Veteran's October 1968 separation examination showed no diagnosis of any back problem and the Veteran reported on an accompanying self report of medical history that he did not experience back trouble of any kind.

The Veteran testified in 2012 that he did not complain of any back trouble in service because he did not want to be disqualified from re-enlistment. He reported that he attempted to re-enlist after his 1968 discharge, but could not pass the physical requirements. He stated that he dealt with that disappointment with the use of alcohol and spent the following 13 years "on the street." However, a March 1969 application for education benefits reflects that the Veteran was working as a furniture salesman and wished to complete his high school education. A subsequent, 1972, application for additional education benefits, reflects that he had received a high school equivalency degree, was self-employed, and wished to pursue full-time education in the field of television production.

The Veteran applied for VA compensation benefits in March 1969. He specifically applied for residuals from a May 1968 finger injury, a June 1968 knee injury, an August 1968 stomach injury and hernia, and noted that he was "run over by 3/4 ton truck" in March 1968. He further stated on the application that the areas affected by the March 1968 incident were his left leg and shoulder, and that he was returned to duty after a trip to an aid station. He was afforded a VA examination in April 1969. The examiner noted his in-service history and observed that the March 1968 truck incident resulted in injury to his left shoulder. The examiner observed that the Veteran reported thereafter experiencing occasional aching pains in the left infraspinatous area "which tend[ed] to radiate to the neck" - infraspinous means "inferior to the spine of the scapula" (italics added for emphasis). See Dorland's Illustrated Medical Dictionary, 952 (31st ed., 2007). Upon examination, the Veteran did not manifest any pain, deformity, or loss of motor power. Spinal examination revealed normal range of motion and no evidence of atrophy, deformity, or paravertebral muscle spasm. The examiner diagnosed residuals contusion left shoulder.

Subsequent private treatment records show that the Veteran experienced an on-the-job back injury in July 1980. He denied prior back problems and was diagnosed with an acute back strain. In follow-up treatment notes, the physician observed that the Veteran's job required "strenuous manual activities" and advised that he restrict his activities. He was cleared to return to work in February 1981.

In February 1999, the Veteran was treated for an acute strain of the cervical spine and right shoulder.

In January 2005, he was seen for back pain that "has been a problem for at least a year and a half and progressively worsening." An MRI of the back revealed disc bulges at L4-S1.

The Veteran was afforded a VA examination in January 2005 in regard to a different claim. He informed the examiner that he was run over by a truck in 1968 and, as a result, experienced a herniation of the musculature of his left lower abdomen. The Board notes that this report of the Veteran's history is inconsistent with service treatment records.  These records showed that he experienced a hernia in May 1968 (two months after the truck incident), and that it was described as a typical muscle hernia and a development from a childhood abdominal wall abscess.  The account of the Veteran's history is also in conflict with a March 1969 claim for disability benefits (reporting an August 1968 stomach injury).

In support of his current claim, the Veteran submitted a March 2005 letter from his private physician. The physician stated that the Veteran had been under his care for problems involving his lower back. He stated that the problems had been present for "several years, progressively worsening," but did not specify a date of onset.

In September 2006, the Veteran received VA treatment for pain and stiffness in his lower back. He informed VA care providers that he had experienced back pain since 1968 that began to worsen after cancer treatments in 2001. He reiterated that history in November and December 2006.

Subsequent records show continued treatment for back pain. Despite the Veteran's complaint to the 1969 examiner (of left shoulder pain radiating to his neck) there is no medical evidence of any neck disability resulting from the in-service truck incident.

The Board has considered the Veteran's contentions, but finds them not credible. Caluza, 7 Vet.App. at 511-512. Other than his own unsupported statements, there is no evidence of record indicating any etiological relationship between the Veteran's military service and his current back disability. His service treatment records do reflect that part of his body was run over by a truck while he was in service, but they show no injury to the back and post-service private records reflect no back injury until 1980. His contentions in regard to service connection are contradicted by his own statements to the health care providers who treated him for his initial injury and at the time of his 1980 injury. 

The Veteran's statements to physicians who treated him at the time of the truck incident and the 1980 injury are highly probative. Physician's notes from those times were generated with a view towards ascertaining the Veteran's then-state of physical fitness for purposes of diagnosis or treatment. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the Veteran's statements to physicians who treated him at the time of the truck incident and the 1980 injury in conspicuously omitt any complaint regarding the back and deny any back trouble prior to 1980. 

Further, the Board finds it pertinent that after the truck incident, the Veteran was evidently capable of performing another six (6) months of active duty service in Vietnam without complaint of, or treatment for, a back disability. His discharge examination reflects a PULHES profile with a one (1) in every category. See Odiorne v. Principi, 3 Vet.App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Had he had ongoing back problems from the truck incident, they would likely have been noted in service treatment records in the six months after the incident or on the discharge examination.  Not only were there no back findings noted during this period, or at separation, but there were also no back findings noted for years after separation.      Additionally, Post-service records reflect that, after separation from service and prior to 1980, the Veteran worked in a profession requiring strenuous physical activity.  Performing such work would have been difficult had he been suffering with a chronic back disorder during this time. 

The Board finds the Veteran's contentions that he has experienced a back disability ever since the March 1968 truck incident to be patently incredible, given the facts that he was able to complete the remainder of his active duty service period, that he was rated at the highest level of fitness upon discharge, and that he went on to work a physically demanding job. The Board also finds it incredible that the Veteran would have experienced back pain ever since March 1968, and not complain of a back disability at an intervening VA examination conducted in part to evaluate sequelae from the March 1968 incident.  Adding to the Veteran's lack of credibility as to his account of ongoing back problems since March 1968, are his later statements to his private physician that he had no back trouble prior to 1980.

The Board notes that there have been other contradictions in the Veteran's statements during the course of the appeal.  The Veteran's statements about having back problems since the 1968 truck incident are in conflict with his service history and raise the question of why the Veteran did not report a back disorder among the disabilities he listed on his 1969 claim for benefits. 

In 2006, after filing his claim for service connection, the Veteran began informing health care providers that his back pain had existed since 1968. VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence. See Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991). Further, the treatment notes stating that back pain had existed since service appear to be based only on the medical history provided by the Veteran. The U.S. Court of Appeals for Veterans Claims (Court) has held that medical history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence. LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  

Although the Veteran did submit a private medical letter in support of his claim, that letter states only that the Veteran's back problem had existed for "several years." The letter does not create any etiological nexus to the Veteran's active duty service and was written by the same physician who treated him for the 1980 work injury and observed, at that time, no prior back issues.

Although the Veteran has been diagnosed with a back disability, there is no evidence linking that disability to his in-service experiences other than his own lay statements, which the Board has found not credible. The Veteran may be competent to report the circumstances of his service, but he has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions. See Routen, 10 Vet.App. 183. As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492. A former Army medic did testify that the Veteran was run over by a truck in-service, but did not testify as to the type of injuries incurred and provided details (such as the size of the truck) inconsistent with service records. L.W.'s testimony is not pertinent to the question of what disorders were caused by the truck incident, and it loses some  credibility due to inconsistency with other evidence of record.

In short, there is no competent and credible evidence showing that the Veteran has a current back disability as the result of his active duty service.  Service treatment records reflect no back disability and post-service records reflect no back disability until 1980. As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a back disability is denied.




____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


